Case 1:19-cv-24825-KMM Document 24 Entered on FLSD Docket 03/16/2021 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 1:19-cv-24825-KMM

  ILARINA GRULLON,

         Plaintiff,
  v.

  NANCY A. BERRYHILL, Acting Commissioner
  of Social Security Administration,

         Defendant.
                                                /

                      ORDER ON REPORT AND RECOMMENDATION

         THIS CAUSE came before the Court upon the Parties’ cross motions for summary

  judgement. Plaintiff Ilarina Grullon (“Plaintiff”) filed a Complaint seeking review of a final

  decision of the Commissioner of Social Security Administration (“Defendant”). (ECF No. 1). On

  May 28, 2020, Plaintiff filed her Motion for Summary Judgement and Memorandum in Support

  of Motion for Summary Judgement. (“Pl.’s Mot.”) (ECF No. 17). On June 29, 2020, Defendant

  filed her Motion for Summary Judgement with Supporting Memorandum of Law and Response to

  Plaintiff’s Motion for Summary Judgement. (“Def.’s Mot.”) (ECF No. 20). The Court referred

  the matter to the Honorable Jacqueline Becerra, United States Magistrate Judge (ECF Nos. 2, 9),

  who issued a Report and Recommendation recommending that Plaintiff’s Motion be GRANTED

  IN PART, Defendant’s Motion be DENIED, and that the case be REMANDED for proper

  consideration of the medical opinion evidence. (“R&R”) (ECF No. 23). The Parties did not file

  objections to the R&R and the time to do so has passed. The matter is now ripe for review. As

  set forth below, the Court ADOPTS the R&R.
Case 1:19-cv-24825-KMM Document 24 Entered on FLSD Docket 03/16/2021 Page 2 of 4




         The Court may accept, reject, or modify, in whole or in part, the findings or

  recommendations made by the magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

         As set forth in the R&R, Magistrate Judge Becerra makes the following findings: (1) the

  Administrative Law Judge (“ALJ”) did not err in finding that Plaintiff can frequently interact with

  coworkers, supervisors, and the public; (2) the ALJ’s finding that Plaintiff can perform simple

  routine tasks and make simple work-related decisions is not supported by substantial evidence;

  and (3) the ALJ failed to properly evaluate all the medical opinions in the record. R&R at 9–19.

         “Judicial review of an ALJ’s final decision is limited to whether there is substantial

  evidence in the record to support the ALJ’s findings, and whether the correct legal standards were

  applied.” R&R at 8 (citing 42 U.S.C. § 405(g); Richardson v. Perales, 402 U.S. 389, 401 (1971);

  Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002)).1 When assessing medical evidence of

  a disability, ALJs are required to “state with particularity the weight [given to] the different

  medical opinions and the reasons therefor.” Sharfarz v. Bowen, 825 F.2d 278, 279 (11th Cir. 1987)

  (citing MacGregor v. Bowen, 786 F.2d 1050, 1053 (11th Cir.1986)). Under the applicable

  regulations, a “medical opinion” is defined as “statements from acceptable medical sources that

  reflect judgements about the nature and severity of your impairment(s), including your symptoms,

  diagnosis and prognosis, what you can still do despite impairment(s), and your physical or mental

  restrictions.” See R&R at 14 (citing 20 C.F.R. § 416.927(a)(1)). If an ALJ fails to state specifically

  the weight given to a medical opinion, “it is impossible for a reviewing court to determine whether

  the ultimate decision on the merits of the claim is rational and supported by substantial evidence.”




  1
    “Substantial evidence is more than a scintilla, but less than a preponderance. It is such relevant
  evidence as a reasonable person would accept as adequate to support a conclusion.” R&R at 8
  (quoting Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983) (other citations omitted)).
                                                        2
Case 1:19-cv-24825-KMM Document 24 Entered on FLSD Docket 03/16/2021 Page 3 of 4




  Hudson v. Heckler, 755 F.2d 781, 786 (11th Cir. 1985) (quoting Cowart v. Schweiker, 662 F.2d

  731, 734 (11th Cir. 1981) (internal quotation marks omitted)).

            Magistrate Judge Becerra found that Dr. Fonte’s medical notes—which “diagnose

  Plaintiff’s impairments and include his assessment of Plaintiff’s mental limitations”—constitute a

  medical opinion. See R&R at 14–19; 20 C.F.R. § 416.927(a)(1). The ALJ therefore erred in failing

  to assign a specific weight to the medical opinion. R&R at 15; see also McClurkin v. Soc. Sec.

  Admin., 625 F. App’x 960, 962–63 (11th Cir. 2015) (“Because the ALJ failed to state with

  particularity the weight assigned to [the medical] opinion or the reasons why he may have

  discarded her opinion, we vacate and remand to the district court with instructions to return the

  case to the Commissioner for proceedings consistent with this opinion.”)

            For this reason, Magistrate Judge Becerra found that ALJs findings with respect to

  Plaintiff’s capacity to perform simple routine tasks and make simple work-related decisions is not

  supported by substantial evidence. R&R at 12; see also Hudson, 755 F.2d at 786. The Court

  agrees.




                                                      3
Case 1:19-cv-24825-KMM Document 24 Entered on FLSD Docket 03/16/2021 Page 4 of 4




         Accordingly, UPON CONSIDERATION of the R&R, the pertinent portions of the record,

  and being otherwise fully advised in the premises, it is hereby ORDERED AND ADJUDGED that

  the R&R (ECF No. 23) is ADOPTED, Plaintiff’s Motion (ECF No. 17) is GRANTED IN PART,

  and Defendant’s Motion (ECF No. 20) is DENIED. The ALJ’s decision in this matter is hereby

  REVERSED, and the Clerk of Court is instructed to REMAND this case to the Commissioner of

  Social Security for further proceedings consistent with this Order and Magistrate Judge Becerra’s

  Report and Recommendation. The Clerk of Court is INSTRUCTED to CLOSE this case. All

  pending motions, if any, are DENIED AS MOOT.

                                                              16th day of March, 2021.
         DONE AND ORDERED in Chambers at Miami, Florida, this ____



                                                  K. MICHAEL MOORE
                                                  CHIEF UNITED STATES DISTRICT JUDGE


  c: All counsel of record




                                                     4
